Wiley, J.
I concur in the conclusion that the judgment should be reversed, but under the answers to interrogatories I am firmly of the opinion that they show appellee to have been guilty of contributory negligence, which should preclude his recovery. In such case the answers are in irreconcilable conflict with the general verdict, which finds that appellee was free from fault, and hence control the general verdict. The appellant was entitled to judgment, and the mandate should direct the trial court to sustain its motion therefor.